Appeal Dismissed and Memorandum Opinion filed August 12, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00350-CV

                   IN THE INTEREST OF R.R.S., A CHILD

                    On Appeal from the 308th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-12963

                          MEMORANDUM OPINION

      This is an appeal from a judgment signed May 24, 2021. The notice of appeal
was due June 14, 2021. See Tex. R. App. P. 26.1. Appellant, however, filed his notice
of appeal on June 23, 2021, a date within 15 days of the due date for the notice of
appeal. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did
not file a motion to extend time to file the notice of appeal. While an extension may
be implied, appellant is still obligated to come forward with a reasonable explanation
to support the late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd., 974
S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998, no pet.).

      On July 20, 2021, we ordered appellant to file a proper motion to extend time
to file the notice of appeal on or before July 30, 2021. See Tex. R. App. P. 26.3,
10.5(b). Appellant did not file such a motion. Therefore, we dismiss the appeal for
want of jurisdiction. See Tex. R. App. P. 42.3.



                                  PER CURIAM



Panel consists of Justices Wise, Bourliot, and Zimmerer.




                                         2